DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, in lines 1-2, the features of “wherein the at least one transfixion screw includes threading along at least a portion thereof” is already recited in claim 1, from which claim 4 depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0358046 (Ehmke) in view of Wong.
Regarding claim 1, Ehmke discloses a bone fixation system (90), comprising: an intramedullary rod (84) having opposed first and second ends (see Fig. 5); a cage (92) having opposed first (106) and second (104) ends and a wall (outer surface of cage 92 defining through-hole 130, including shaft 138) extending between the first and second ends, wherein the cage is configured to receive the intramedullary rod at least partially therethrough (via through-hole 130).

Wong and the embodiment of Ehmke including spacer 92 fails to explicitly disclose wherein at least one transfixion screw includes threading along at least a portion thereof, and the at least one hole in the wall of the cage is threaded so as to threadably engage the at least one transfixion screw.  However, another embodiment of 
Regarding claim 5, Ehmke suggests wherein the cage is modular, such that the first end, second end and wall of the cage are separate and configured to be connected to each other (see paragraph [0049], spacer 92 may be composed of three elements movable relative to each other, and it would have been prima facie obvious to a person of ordinary skill in the art to have both components 134/136 be threadably movable relative to shaft 138 in order to allow adjustment of the length of the cage at either end).
Regarding claim 6, Ehmke discloses wherein the cage includes at least a first threaded assembly (138/136) proximate the first end of the cage.
Regarding claim 7, Ehmke discloses wherein the first threaded assembly includes a first outer threaded portion (138) having outer threads (140), and a separate, first inner threaded portion (138) having inner threads (142), the first inner threaded portion configured to threadably cooperate with the first outer threaded portion (see paragraph [0049])
claim 8, Ehmke suggests wherein the cage further includes a second threaded assembly (138/134) proximate the second end of the cage (see paragraph [0049], spacer 92 may be composed of three elements movable relative to each other, and it would have been prima facie obvious to a person of ordinary skill in the art to have both components 134/136 be threadably movable relative to shaft 138 in order to allow adjustment of the length of the cage at either end).
Regarding claim 9, Ehmke discloses a method for repairing a bone defect in a patient, comprising: providing a bone fixation system (90), the bone fixation system including an intramedullary rod (84) having opposed first and second ends (see Fig. 1), a cage (92) having opposed first (112) and second (114) ends and a wall (113/115/116/118) extending between the first and second ends, wherein the cage is configured to receive the intramedullary rod at least partially therethrough (via through-hole 130); implanting the cage into the bone defect (see paragraphs [0054]-[0058]); inserting at least a portion of the intramedullary rod into the cage (see paragraph [0047]).
Ehmke fails to disclose the method comprising at least one fixator configured to connect the intramedullary rod to the cage, and the step of securing the cage to the intramedullary rod using the fixator, though Ehmke does suggest using screws to facilitate fixing of the cage (see Figs. 24-26 and paragraph [0068]).  Additionally, Wong discloses a bone fixation system (180) comprising an intramedullary rod (150), a cage (110), and a fixator (screws 103, see Fig. 2 and paragraphs [0034] and [0042]), wherein the fixator is used to secure the intramedullary rod and the cage together (see Figs. 2-7 and paragraphs [0034] and [0042]), wherein the fixator includes at least one   
Wong and the embodiment of Ehmke including spacer 92 fails to explicitly disclose wherein at least one transfixion screw includes threading along at least a portion thereof, and the at least one hole in the wall of the cage is threaded so as to threadably engage the at least one transfixion screw.  However, another embodiment of Ehmke (see Figs. 24-26), discloses a cage (92e) and at least one transfixion screw (172), wherein the at least one transfixion screw includes threading along at least a portion thereof (see paragraph [0068] and Figs. 24-26), and the at least one hole (170) in the wall of the cage is threaded (176) so as to threadably engage the at least one transfixion screw (see paragraph [0068]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify 
Regarding claim 13, Ehmke discloses further comprising adjusting the length of the cage to optimally fit into the bone defect (see paragraphs [0042] and [0046], e.g.).
Regarding claim 14, Ehmke discloses wherein the cage includes at least a first threaded assembly (138/136) proximate the first end of the cage, the first threaded assembly including a first outer threaded portion (138) having outer threads (140), and a separate, first inner threaded portion (138) having inner threads (142), the first inner threaded portion configured to threadably cooperate with the first outer threaded portion (see paragraph [0049]), and wherein the length adjusting step includes threadably rotating the first outer threaded portion relative to the first inner threaded portion to lengthen or shorten the first threaded assembly (see paragraph [0049]).
Regarding claim 15, Ehmke discloses wherein the cage further includes a second threaded assembly (138/134) proximate the second end of the cage (see paragraph [0049], spacer 92 may be composed of three elements movable relative to each other, and it would have been prima facie obvious to a person of ordinary skill in the art to have both components 134/136 be threadably movable relative to shaft 138 in order to allow adjustment of the length of the cage at either end).
Regarding claim 17, Wong suggests further comprising a step of securing the bone fixation system to the patient’s bone proximate the defect therein by use of the fixator (see paragraph [0042], subtalar screw; additionally, screws secure cage 110 to IM nail 150, the nail 150 being secured to the talus and tibia bones proximate calcaneal 
Regarding claim 18, Ehmke discloses a kit (understood to mean “a set of tools or implements”, see https://www.merriam-webster.com/dictionary/kit, last visited 12/2/2021) for performing bone fixation surgery comprising: an intramedullary rod (84) having opposed first and second ends (see Fig. 5); a cage (92) having opposed first (106) and second (104) ends and a wall (outer surface of cage 92 defining through-hole 130, including shaft 138) extending between the first and second ends, wherein the cage is configured to receive the intramedullary rod at least partially therethrough (via hole 104).
Ehmke fails to disclose at least one fixator configured to connect the intramedullary rod to the cage, though Ehmke does suggest using screws to facilitate fixing of the cage (see Figs. 24-26 and paragraph [0068]).  Additionally, Wong discloses a bone fixation system (180) comprising an intramedullary rod (150) and a cage (110), wherein at least one fixator (screws 103, see Fig. 2 and paragraphs [0034] and [0042]) is used to connect the intramedullary rod to the cage, wherein the at least one fixator includes at least one transfixion screw (screw 103, see Fig. 2 and paragraph [0034]), a wall of the cage having at least one hole (105/106) dimensioned to receive 
Wong and the embodiment of Ehmke including spacer 92 fails to explicitly disclose wherein at least one transfixion screw includes threading along at least a portion thereof, and the at least one hole in the wall of the cage is threaded so as to threadably engage the at least one transfixion screw.  However, another embodiment of Ehmke (see Figs. 24-26), discloses a cage (92e) and at least one transfixion screw (172), wherein the at least one transfixion screw includes threading along at least a portion thereof (see paragraph [0068] and Figs. 24-26), and the at least one hole (170) in the wall of the cage is threaded (176) so as to threadably engage the at least one transfixion screw (see paragraph [0068]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the kit of Ehmke in view of Wong to provide for threaded engagement between the cage .
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ehmke in view of Wong, and further in view of U.S. Patent Application Publication No. 2004/0172026 (Ekholm).
Regarding claim 4, Ehmke in view of Wong fail to explicitly disclose or suggest wherein the at least one hole in the intramedullary rod is threaded so as to threadably engage the at least one transfixion screw.  However, Ekholm discloses a system that includes an intramedullary rod (10) and a transfixion screw (locking/bone screw, see paragraphs [0022] and [0024]), the transfixion screw includes threading along at least a portion thereof (see paragraphs [0022] and [0024], and at least one hole (30/32/34/36) in the intramedullary rod is threaded so as to threadably engage the at least one transfixion screw (see paragraphs [0022] and [0024]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ehmke in view of Wong such that the transfixion screw threadably engages a hole in the intramedullary rod of Ehmke in view of Wong as suggested by Ekholm in order to securely connect the parts of the system together and prevent loosening of the cage and intramedullary rod from each other via threaded engagement of the screw with the intramedullary rod.
Regarding claim 10, Ehmke in view of Wong suggests wherein the securing step includes threadable engaging the at least one hole of the cage with the at least one transfixion screw (see claim 9 above).  From claim 9:  Wong and the embodiment of Ehmke including spacer 92 fails to explicitly disclose wherein at least one 
Ehmke in view of Wong fail to explicitly disclose or suggest wherein the at least one hole in the intramedullary rod is threaded so as to threadably engage the at least one transfixion screw as part of the securing step.  However, Ekholm discloses a system that includes an intramedullary rod (10) and a transfixion screw (locking/bone screw, see paragraphs [0022] and [0024]), the transfixion screw includes threading along at least a portion thereof (see paragraphs [0022] and [0024], and at least one hole (30/32/34/36) in the intramedullary rod is threaded so as to threadably engage the at least one transfixion screw (see paragraphs [0022] and [0024]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ehmke in view of Wong such that the transfixion screw threadably engages a hole in the intramedullary rod of Ehmke in view .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ehmke in view of Wong, and further in view of U.S. Patent Application Publication No. 2018/0296350 (Hamzey).
Regarding claim 16, Ehmke discloses comprising a step of placing bone graft material inside of the cage (see paragraph [0048]).  Ehmke in view of Wong fails to suggest that this step takes place prior to the implantation step.  However, Hamzey discloses a surgical implant used to facilitate bone growth wherein a method of using the implant includes filling the implant with bone graft prior to insertion of the implant (see paragraph [0071]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of Ehmke in view of Wong to perform the step of placing bone graft material inside the cage prior to implantation of the cage as suggested by Hamzey in order to allow the user to easily fill the cage in a controlled, open environment and because Hamzey suggests that an implant may suitably be filled with bone graft prior to implantation of the implant inside a patient (see Hamzey, paragraph [0071]).  
Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 of the Remarks that there is no suggestion or motivation in Ehmke to use threaded holes and screws in a system that includes both a 
	Ehmke teaches an apparatus for ankle fusion (see Abstract), meaning the apparatus is used to facilitate fusion of the bones together (see Ehmke, paragraphs [0006] and [0008]).  To help attach the apparatus to the bones to be used, Ehmke teaches that fixation devices, such as screw fasteners, are used to attach to the apparatus to the bones to be used, and that such screw fasteners may or may not go through the cage (spacer 92) (see Ehmke, paragraph [0058]).  There is no teaching in Ehmke that the fasteners may only go through the cage when there is no intramedullary rod as part of the system.  Rather, Ehmke suggests the features of the various embodiments may be combined and the illustrated embodiments are not to be considered limiting (see paragraph [0126]).    
	Ehmke also teaches that spacer 92 permits adjustment of the relative positions of a pair of bones of the ankle region before fixation (see paragraph [0044], emphasis added).  After adjustment of the cage via relative rotation of the cage to the intramedullary rod, the rod is secured to the bones by fasteners in order to fix the positions of the bones relative to one another (see paragraph [0047]).  After fixation, bone growth is encouraged to facilitate fusion of the region (see paragraph [0048]).  Thus, it is clear that the cage 92 rotates relative to the intramedullary rod in order to prior to fixation and fusion.  The examiner’s modification to the system of Ehmke allows for fasteners to go through the cage to facilitate fixation of the cage to bones after the cage has been rotated as needed, and thus, does not render the cage of Ehmke inoperable.  Ehmke suggests such a modification rather than teaches away from it (see paragraphs [0058] and [0126] of Ehmke).   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773